DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2020 has been entered.
 
Claim Status
Claims 1 and 6 have been amended. 
Claims 1-6,10 and 11 are amended and examined as follows: 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,6,10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norberg (WO 2012/136262).

With regards to claims 1 and 6, Norberg discloses a laser cutting processing method for a plate shaped work in order to cut the work and separate a product from the work (method for machine cutting several parts of a piece of material, Title), the laser cutting processing method comprising:
when a laser cutting processing is performed by crossing a previous laser cut processing line of a minute width (the cutting beam 41 crosses several already cut lines 4a-4d, Fig. 4) for separating the product from the work so as to penetrate a separation of a cutting width from an upper surface to a lower surface of the work (both cutting beam 41 and cut lines 4a-4d are cut from top to bottom, Fig. 4), and the previous laser cut processing line is cut and separated perfectly from an upper surface to a lower surface of the work by a laser beam (cutting several parts with gaps, Fig. 9).
decelerating a laser cutting speed before the laser beam reaches the processing line, and accelerating the laser cutting speed when an axial center of the laser beam is positioned within a prescribed range in vicinity of a central position in a width direction of the processing line (allow the cutting speed to slow down within the turning area and accelerate to normal cutting speed as the cutting operation proceeds out of the turning area, page 14, lines 5-10), and
performing an acceleration to return the laser cutting speed to an initial laser cutting speed, at a prescribed position before the axial center of the laser beam crosses the processing line, or at a position at which the axial center of the laser beam crosses the processing line, or at a prescribed position after the axial center of the laser beam has crossed the processing line (allow the cutting speed to slow down within the turning area and accelerate to normal cutting speed as the cutting operation proceeds out of the turning area, page 14, lines 5-10).
With regards to claims 10 and 11, Norberg discloses wherein the laser cutting processing in a direction intersecting with a previous laser cut in the processing line of a minute width comprises laser cutting processing in a direction perpendicularly intersecting with a previous laser cut processing line of a minute width (the cutting beam 41 crosses several already cut lines 4a-4d, Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Norberg as applied to claims 1, 6, 10 and 11 above, and further in view of Kanaoka et al (US 5,585,018).
With regards to claims 2 and 5, Norberg does not disclose making a laser output of the laser beam to be zero or a preset minimum output, when the axial center of the laser beam is positioned within the prescribed range in the vicinity of the central position in the width direction of the processing line. 
Kanaoka et al teaches a laser cutting method where a step of stopping impingement(zero output) of the laser beam on the workpiece when the laser beam reaches a position along the path where the first cutting conditions are to be changed to second cutting conditions (col 3, lines 32-40). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the cutting method of Norberg with the step of stopping impingement as taught by Kanaoka et al in order to avoid cutting faults at the time of cutting condition. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Norberg and Kanaoka et al as applied to claims 2 and 5 above, and further in view of Kamiya et al (JPH0751873).

With regards to claim 3, Norberg and Kanaoka et al does not teach a laser cutting method making the laser cutting speed to be at a deceleration acceleration is 2500 mm/sec2.
Kamiya et al discloses a laser cutting method making the laser cutting speed to be at a deceleration acceleration is 2500 mm/sec2 (preset minimum speed, paragraph 0018, lines 1-2). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the deceleration of Norberg and Kanaoka et al with the speed as taught by Kamiya et al in order to provide a reduced melting and burrs in a cutting method. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Norberg and Kanaoka et al as applied to claims 2 and 5 above, and further in view of Nakata et al (US 5,252,805).
With regards to claim 4, Norberg and Kanaoka et al does not teaches the laser cutting processing method by making the laser output larger to a prescribed output within a range smaller than an initial output after making the laser output to be zero or a preset minimum output, when the axial center of the laser beam is positioned within said prescribed range in vicinity of the central position in the width direction of said processing line, while accelerating to a prescribed cutting speed within a range smaller than said initial laser cutting speed, and after the laser cutting processing for a prescribed distance has been carried out performed at said prescribed output and said prescribed cutting speed, returning said laser output and said laser cutting speed to the initial laser output and the initial laser cutting speed.

It would have been obvious to one skilled in the art at the time the invention was made to modify the cutting method of Norberg and Kanaoka et al with the laser output command Ai as taught by Nakata et al to provide to provide an efficient cutting method for a work piece. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,6,10 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Norberg has been used in place of the previous 103 rejection. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761